


110 HR 6807 IH: To amend the Internal Revenue Code of 1986 to provide a

U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6807
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2008
			Mr. Hall of New York
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  credit for the purchase of new neighborhood electric vehicles.
	
	
		1.Credit for new neighborhood
			 electric vehicles
			(a)In
			 generalSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					30D.New neighborhood
				electric vehicles
						(a)Allowance of
				creditThere shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year the amount paid or incurred for each new
				neighborhood electric vehicle placed in service by the taxpayer during the
				taxable year.
						(b)Dollar
				limitationThe amount allowed as a credit under subsection (a)
				shall not exceed the lesser of—
							(1)$1,000, and
							(2)the amount paid or
				incurred by the taxpayer for such new neighborhood electric vehicle.
							(c)Application with
				other credits
							(1)Business credit
				treated as part of general business creditSo much of the credit
				which would be allowed under subsection (a) for any taxable year (determined
				without regard to this subsection) that is attributable to property of a
				character subject to an allowance for depreciation shall be treated as a credit
				listed in section 38(b) for such taxable year (and not allowed under subsection
				(a)).
							(2)Personal
				credit
								(A)In
				generalFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
								(B)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for any
				taxable year (determined after application of paragraph (1)) shall not exceed
				the excess of—
									(i)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
									(ii)the sum of the
				credits allowable under subpart A (other than this section) and section 27, 30,
				30B, and 30C for the taxable year.
									(d)New neighborhood
				electric vehicleFor purposes
				of this section, the term neighborhood electric vehicle means a
				vehicle—
							(1)which draws propulsion energy solely from
				onboard sources of a rechargeable energy storage system,
							(2)which is classified as a low-speed vehicle
				subject to the requirements of Federal Motor Vehicle Safety Standard No. 500
				(as promulgated by the National Highway Traffic Safety Administration in
				section 571.500 of title 49, Code of Federal Regulations) and which has—
								(A)4 wheels,
								(B)a top attainable
				speed in 1 mile of more than 20 mph and not more than 35 mph on a paved level
				surface, and
								(C)a gross vehicle
				weight rating of less than 2,500 pounds,
								(3)the original use
				of which commences with the taxpayer,
							(4)which is acquired
				for use or lease by the taxpayer and not for resale, and
							(5)which is made by a
				manufacturer in the United States.
							(e)Special
				Rules
							(1)Basis
				reductionThe basis of any property for which a credit is
				allowable under subsection (a) shall be reduced by the amount of such credit
				(determined without regard to subsection (b)).
							(2)RecaptureThe
				Secretary shall, by regulations, provide for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any property which ceases
				to be property eligible for such credit.
							(3)Property used
				outside United States, etc., not qualifiedNo credit shall be
				allowed under subsection (a) with respect to any property referred to in
				section 50(b)(1) or with respect to the portion of the cost of any property
				taken into account under section 179.
							(4)Election not to
				take creditNo credit shall be allowed under subsection (a) for
				any vehicle if the taxpayer elects to not have this section apply to such
				vehicle.
							(f)TerminationThis
				section shall not apply to property purchased after December 31,
				2013.
						.
			(b)Credit made part
			 of general business creditSection 38(b) of such Code is amended
			 by striking plus at the end of paragraph (32), by striking the
			 period at the end of paragraph (33) and inserting , plus, and by
			 adding at the end the following new paragraph:
				
					(34)the portion of the new neighborhood
				electric vehicle credit to which section 30D(c)(1)
				applies.
					.
			(c)Conforming
			 amendments
				(1)Section 1016(a) of
			 such Code is amended by striking and at the end of paragraph
			 (35), by striking the period at the end of paragraph (36) and inserting
			 , and, and by adding at the end the following new
			 paragraph:
					
						(37)to the extent provided in section
				30D(e)(1).
						.
				(2)Section 6501(m) of
			 such Code is amended by inserting 30D(e)(4), after
			 30C(e)(5),.
				(3)The table of
			 sections for subpart B of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following new item:
					
						
							Sec. 30D. New neighborhood electric
				vehicles.
						
						.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2008.
			
